UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7201



TERRANCE MAYO; MARCELO CARTAGENA,

                                           Plaintiffs - Appellants,


          and


CLINTON ROBINSON; DARRELL HOWARD,

                                                        Plaintiffs,


          versus


WILLIE    SCOTT,    Warden     at    WCC/Rivers
Correctional Institution,

                                              Defendant - Appellee,


          and


WACKENHUT CORRECTIONAL CORPORATION, c/o Wayne
H. Calabrese, President; PHILIP MORRIS USA,
INCORPORATED,

                                                        Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-03-45-5-H)
Submitted:   March 31, 2004             Decided:     August 19, 2004



Before LUTTIG, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terrance Mayo, Marcelo Cartagena, Appellants Pro Se. Mark Allen
Davis, WOMBLE, CARLYLE, SANDRIDGE & RICE, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Terrance Mayo and Marcelo Cartagena appeal the district

court’s order granting Defendant’s motion for summary judgment in

this action pursuant to Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1971).     We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.    See Robinson v. Scott,

No. CA-03-45-5-H (E.D.N.C. July 22, 2003).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 3 -